Case: 20-40252     Document: 00516039016         Page: 1     Date Filed: 10/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                  No. 20-40252                    October 1, 2021
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk

   James A. Meeks,

                                                           Plaintiff—Appellant,

                                       versus

   Senior Warden Nash,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:18-CV-263


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          James A. Meeks, Texas prisoner # 543366, appeals the district court’s
   dismissal of his 42 U.S.C. § 1983 complaint for failure to state a claim
   pursuant to 28 U.S.C. § 1915A(b)(1). Meeks alleged that Texas Department
   of Criminal Justice (TDCJ) officials seized and packed his and other inmates’


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40252        Document: 00516039016             Page: 2      Date Filed: 10/01/2021




                                        No. 20-40252


   belongings in a semitruck to transfer to a new facility. At the new facility, he
   claimed that officials stacked the inmates’ property in a pile outside in the
   rain, causing destruction of their belongings. Further, he alleged that some
   of his property went missing during the transfer and was not returned to him.
           Under the Parratt/Hudson doctrine, 1 the deprivation of a
   constitutionally protected property interest caused by a state actor’s random,
   unauthorized conduct does not give rise to a § 1983 procedural due process
   claim unless the state fails to provide an adequate postdeprivation remedy.
   Zinermon v. Burch, 494 U.S. 113, 115 (1990). Postdeprivation remedies, such
   as state tort suits, “do not satisfy due process where a deprivation of property
   is caused by conduct pursuant to established state procedure, rather than
   random and unauthorized action.” Hudson, 468 U.S. at 532.
           Affording Meeks’s pro se pleadings liberal construction, see Grant v.
   Cuellar, 59 F.3d 523, 524 (5th Cir. 1995), we read Meeks to allege that the
   state delegated power to the defendants to transfer the inmates’ property
   from one facility to another. He alleged that the state delegated power to the
   defendants to transfer the inmates’ property from one facility to another. His
   original complaint did not state whether the officials unloaded the inmates’
   property in accordance with prison policy. Even though his complaint was
   ambiguous, Meeks clearly stated in his objections to the magistrate judge’s
   report and recommendations that the property transfer was “done randomly
   and unauthorized as an action written in the TDCJ policy.” Further, the
   exhibits to his complaint, including his grievance claim, stated that TDCJ
   officials failed to follow their customary procedures, meaning that their
   conduct was random and unauthorized for purposes of Parratt/Hudson. See



           1
             Hudson v. Palmer, 468 U.S. 517, 533 (1984); Parratt v. Taylor, 451 U.S. 527, 541
   (1981), overruled in part by Daniels v. Williams, 474 U.S. 327 (1986).




                                               2
Case: 20-40252      Document: 00516039016          Page: 3    Date Filed: 10/01/2021




                                    No. 20-40252


   Brooks v. George Cnty., Miss., 84 F.3d 157, 165 (5th Cir. 1996); Alexander v.
   Ieyoub, 62 F.3d 709, 713 (5th Cir. 1995). To the extent that Meeks alleged
   that items of his property were lost, such an action is inadvertent by nature
   and could not be done pursuant to policy. Therefore, the district court
   correctly determined that Meeks did not show that a § 1983 suit was an
   appropriate remedy under the circumstances. See Augustine v. Doe, 740 F.2d
   322, 329 (5th Cir. 1984); see also Hudson, 468 U.S. at 532.
          Additionally, Meeks argues that the prison grievance procedure was
   an inadequate state remedy, but he fails to address the district court’s finding
   that a state tort lawsuit would satisfy procedural due process. Therefore, he
   has abandoned any challenge to that finding. See Yohey v. Collins, 985 F.2d
   222, 224-25 (5th Cir. 1993).
          Accordingly, we AFFIRM the district court’s dismissal of Meeks’s
   § 1983 complaint for failure to state a claim. See DeMoss v. Crain, 636 F.3d
   145, 152 (5th Cir. 2011).




                                          3